Exhibit 10.4

SECOND AMENDMENT

TO

ADDENDUM TO WHOLESALE SECURITY AGREEMENT

This Second Amendment to Addendum to Wholesale Security Agreement (the “Security
Agreement”) is by and between General Electric Capital Corporation (“Secured
Party”) and each of the below signed debtors (individually a “Debtor” and
collectively the “Debtors”) and shall modify, be attached to and specifically
incorporated into that certain Addendum to Wholesale Security Agreement dated
September 20, 2005, (as amended, the “Addendum”).

Effective upon the date hereof, Secured Party and Debtors agree as follows:

1.  Section S.2.of the Security Agreement is hereby deleted and the following
inserted in lieu thereof:

2.       Working Capital Advances.  Secured Party, subject to the terms and
conditions of this Agreement, from time to time, will make Working Capital
Advances to Debtors.  Debtors may, upon written request, request Secured Party
to make a Working Capital Advance. The minimum Working Capital Advance shall be
$100,000. Requests received after 12:00 p.m. will be honored on the next
Business Day.

The obligation of Secured Party to make Working Capital Advances as provided
herein, is subject to the fulfillment on the date such Working Capital Advance
is to be made of each of the following conditions:

(i)                                     Debtors shall not be in default under
this Agreement; and

(ii)                                  the amount of the Working Capital Advance
shall not cause the Adjusted Indebtedness to exceed:

·                           the total amount of Wholesale Advances relating to
Inventory in which Secured Party maintains a perfected first priority security
interest (the “ Priority Inventory”) (such Wholesale Advances are referred to as
the “ Priority Inventory Wholesale Advances”),

·                           less any reductions that are owed to Secured Party
on the Priority Inventory; and

(iii)                               from the date hereof through February 28,
2007, the availability of any Working Capital Advances will be further reduced
and restricted by $50,000,000.

2.  Notwithstanding anything to the contrary contained in Section S.1 of the
Security Agreement, if on or after March 1, 2007, the amount of the Priority
Inventory Wholesale Advances including committed advances and or inventory in
transit, exceeds the Debtor’s total Internal Credit Limits (currently
$415,000,000), Secured Party may apply prepayments against specific items of
Inventory, selected by Secured Party, to reduce the amount of Priority Wholesale
Advances to the Internal Credit Limits.

3.  The second to last sentence of Section S.4 of the Security Agreement is
hereby amended as follows effective only with respect to interest charges due
for the months of January and February 2007:

Accordingly, for purposes hereof, for each monthly billing period for which
interest payments are due under this Agreement, Secured Party will credit the
Debtors’ monthly interest charges with an amount determined on a daily basis by
multiplying the average daily prepayments less Working Capital Advances by the
sum of the Libor Rate plus 133 basis points plus $10,694.44 for the month of
January, 2007 and $13,611.11 for the month of February, 2007.

Except as expressly modified herein, all the terms and conditions in the
Security Agreement shall remain in full force and effect and any capitalized
terms not defined herein shall have the same meaning as set forth in the
Security Agreement.

1


--------------------------------------------------------------------------------


DATE:   January 10, 2007

Rush Medium Duty Truck Centers of Colorado, Inc.

Rush Truck Centers of Alabama, Inc.

Rush Truck Centers of Arizona, Inc.

Rush Truck Centers of California, Inc.

Rush Truck Centers of Colorado, Inc.

Rush Truck Centers of Florida, Inc.

Rush Truck Centers of Georgia, Inc.

Rush Truck Centers of New Mexico, Inc.

Rush Truck Centers of Oklahoma, Inc.

Rush Truck Centers of Tennessee, Inc.

By:

/s/ W. M. “Rusty” Rush

 

Name:

W. M. “Rusty” Rush

 

Title:

President

 

Rush Truck Centers of Texas, L.P.,

 a Texas limited partnership

 

By:

RUSHTEX, INC., a Delaware corporation

 

 

General Partner

 

 

 

 

By:

/s/ W. M. “Rusty” Rush

 

Name:

W. M. “Rusty” Rush

 

Title:

President

 

 

GENERAL ELECTRIC CAPITAL CORPORATION

 

By:

/s/ C. Daniel Clark

 

Name:

C. Daniel Clark

 

Title:

President and General Manager

 

 


GUARANTOR CONSENT

The undersigned Guarantor consents to the within Amendment to Addendum to
Security Agreement and agrees that it will not impair Guarantor’s obligations to
General Electric Capital Corporation.

GUARANTOR:  RUSH ENTERPRISES, INC.

By:

/s/ W. M. “Rusty” Rush

 

Name:

W. M. “Rusty” Rush

 

Title:

President

 

 

2


--------------------------------------------------------------------------------